Citation Nr: 0112816	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in 
Buffalo, New York


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38, 
United States Code, based on conversion from Chapter 34 
eligibility.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1971 to January 1972, and on active duty from April 1977 to 
January 1997.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Processing Office in 
Buffalo, New York (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not serve at least 180 days on active 
duty prior to January 1, 1977. 

3.  The veteran's period of active duty from April 1977 to 
January 1997 was based on an April 1977 enlistment.

4.  The veteran was not released from active duty because of 
a service-connected disability.  

CONCLUSION OF LAW

The requirements for educational benefits under Chapter 30, 
Title 38, United States Code, based on conversion from 
Chapter 34 eligibility, have not been met.  38 U.S.C.A. §§ 
3011(a)(1)(B); 34.3452(a)(1) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 21.7040 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he was entitled to 
Chapter 34 education benefits.  As a result, he contends that 
he is currently eligible for Chapter 30 education benefits.  
Accordingly, a favorable determination is requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).  In this regard, the veteran's service personnel 
records have been obtained.  As noted below, the National 
Personnel Records Center (NPRC) informed the RO that it had 
no records and suggested additional sources for verification 
of service or medical information.  However, as additional 
verification of service or medical information is not 
necessary for the proper adjudication of this claim, further 
development is not warranted.

The veteran's service personnel records include a DA Form 
1609, Statement Acknowledging Obligation For Service, dated 
in September 1970, indicating the veteran's understanding of 
his appointment as a Reserve Officer of the Army.  In 
addition, they include a DD Form 214 showing that he served 
with the Army - Army National Guard from October 13, 1971 to 
January 12, 1972, that the source of entry for such service 
was "Ordered to ADT," and that he was released to the Army 
Reserve.  Correspondence from the Department of the Army 
dated in June 1983 provides that the effective date of his 
discharge from the Army Reserve was April 22, 1977.  

Additional DD Form 214's show that he served on active duty 
from April 1977 to August 1983; April 1983 to April 1986; and 
April 1986 to January 1997.  An April 1977 DD Form 4, 
Enlistment Or Reenlistment Agreement, indicates that the 
veteran was enlisting or re-enlisting in the Naval Reserve 
for a period of six years.  On the same form, the veteran 
subsequently requested to be discharged from the Naval 
Reserve and enlist in the Navy for a period of four years.  

In April 1997, the RO asked the National Personnel Records 
Center (NPRC) whether the veteran entered service under a 
delayed enlistment contract, and also requested additional 
service personnel records.  In a response dated in May 1997, 
the NPRC indicated that they had no available records and 
suggested additional sources for service verification or 
medical information. 

The veteran has submitted a computer screen printout he 
identified as from the Roanoke, Virginia, RO.  The printout 
is dated in September 1997 and provides that the veteran had 
transferred his Chapter 34 benefits and was entitled to 45 
months.  In addition, the veteran submitted copies of two 
additional letters from VA.  A letter dated May 18, 1998, 
informed him that as of June 15, 1997, his remaining 
entitlement was 35 months and 11 days if used before his 
delimiting date of February 1, 2007.  A letter dated May 19, 
1998, informed him that his educational assistance had been 
terminated effective March 31, 1997.  The letter further 
advised that as of the date of termination, his remaining 
entitlement was 36 months and zero days if used before his 
delimiting date of February 1, 2007.  

A hardcopy of a VA intra-agency electronic communication, 
dated May 29, 1998, provides that the veteran had been 
awarded benefits for the spring 1997 quarter in error, and 
that, following discovery of the error, such award was 
terminated the first day of the term.  The memo further 
provides that the adjudicator had failed to change certain 
information on one of the computer screens, which resulted in 
a letter erroneously informing the veteran that he was 
entitled to 36 months of benefits to use by February 1, 2007.  

During a March 2001 hearing before the undersigned Board 
member, sitting at the Cleveland, Ohio, RO, the veteran 
submitted what was described on record as a Chapter 30 DOD 
Data Record dated September 18, 199-, with the last digit 
unclear; a VA letter dated May 18, 1998, that was two pages 
in content with information on the back of each; and a 
Statement Acknowledging Obligation for Service, dated 
September 23, 1970.  The veteran agreed on the record that he 
had not waived consideration of these records by the RO.  
However, these records appear to be duplicative of other 
evidence already submitted and accordingly a remand to the RO 
is not required.  38 C.F.R. § 20.1304(c) (2000).

During the hearing, the veteran testified that he had 
received the Chapter 30 data record from the Roanoke RO.  He 
also described in detail why he believed that his service met 
the criteria for Chapter 34 benefits.  

Turning to the relevant law, an individual may be entitled to 
educational assistance under Chapter 30 if he was eligible 
for educational assistance under Chapter 34 as of December 
31, 1989 under 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7040.

For purposes of Chapter 34, the term ''eligible veteran'' 
means any veteran who (A) served on active duty for a period 
of more than 180 days, any part of which occurred after 
January 31, 1955, and before January 1, 1977, and was 
discharged or released therefrom under conditions other than 
dishonorable; or (B) contracted with the Armed Forces and was 
enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and was discharged or released from such 
active duty under conditions other than dishonorable; or (C) 
was discharged or released from active duty, any part of 
which was performed after January 31, 1955, and before 
January 1, 1977, or following entrance into active service 
from an enlistment provided for under clause (B) of this 
paragraph, because of a service-connected disability.  
38 U.S.C.A. § 3452(a)(1).

The requirement of discharge or release, prescribed in 
38 U.S.C.A. § 3452(a)(1) (A) and (B), shall be waived in the 
case of any individual who served more than one hundred and 
eighty days in an active-duty status for so long as such 
individual continues on active duty without a break therein.  
38 U.S.C.A. § 3452(a)(2).

For purposes of 38 U.S.C.A. § 3452(a)(1)(A), the term 
''active duty'' does not include any period during which an 
individual (A) was assigned full time by the Armed Forces to 
a civilian institution for a course of education which was 
substantially the same as established courses offered to 
civilians, (B) served as a cadet or midshipman at one of the 
service academies, or (C) served under the provisions of 
section 511(d) of title 10 pursuant to an enlistment in the 
Army National Guard or the Air National Guard or as a Reserve 
for service in the Army Reserve, Naval Reserve, Air Force 
Reserve, Marine Corps Reserve, or Coast Guard Reserve unless 
at some time subsequent to the completion of such period of 
active duty for training such individual served on active 
duty for a consecutive period of one year or more (not 
including any service as a cadet or midshipman at one of the 
service academies).  38 U.S.C.A. § 3452(a)(3).

Applying the relevant law to the facts of the case, the Board 
finds that the preponderance of the evidence indicates that 
the veteran was not entitled to Chapter 34 benefits.  As a 
result, the veteran is not currently entitled to Chapter 30 
benefits.  

The evidence of record shows that the veteran did not serve 
at least 180 days of active duty prior to January 1, 1977.  
Instead, his service personnel records show that he served 90 
days of active duty for training (ACTDUTRA) in 1971 and 1972.  
This service was based on a September 1970 enlistment.  
38 U.S.C.A. § 3452(a)(1), (3).  

Similarly, the record does not demonstrate that as a result 
of any enlistment or assignment to a reserve component prior 
to January 1, 1977, he served on active duty for a period of 
more than 180 days, any part of which commenced within 12 
months after January 1, 1977.  Rather, the veteran's service 
records show that his period of active duty from April 1977 
to January 1997 was based on an April 1977 enlistment.  Nor 
does the evidence demonstrate that the veteran discharged or 
released from active duty because of a service-connected 
disability.  38 U.S.C.A. § 3452(a)(1).

The Board recognizes that in May 1998 the VA sent the veteran 
correspondence informing him that he had transferred his 
Chapter 34 benefits.  It is clear from application of the 
relevant law to the facts of this case that such 
correspondence was in error.  The Board regrets that the 
veteran was sent this correspondence but finds that this 
correspondence does not change the outcome of this claim.  

Based on the foregoing, the Board concludes that the veteran 
is not entitled to Chapter 34 educational assistance benefits 
and as a result is not entitled to Chapter 30 educational 
benefits.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational benefits under Chapter 30, Title 
38, United States Code, based on conversion from Chapter 34 
eligibility, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

